MEMORANDUM **
Jaspreet Singh Kang, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence adverse credibility findings, Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir.2004), and we deny the petition for review.
Substantial evidence supports the agency’s adverse credibility determination based upon Kang’s inconsistent testimony regarding his father’s political party affiliation, as well as Kang’s lack of political knowledge despite his testimony that he was actively involved in Sikh politics. See id. Absent credible testimony, Kang’s asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because Kang’s CAT claim is based on the same evidence the agency deemed not credible, and Kang points to no additional evidence the agency should have considered regarding the likelihood of torture if he is removed to India, we deny the petition as to the CAT claim. See id. at 1157.
We grant Tsz-Hai Huang’s motion to substitute counsel. The record shall reflect that Kang’s attorney of record is Har-deep Singh Rai.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.